UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 OMB APPROVAL OMB Number: 3235-0060 Expires: April 30, 2009 Estimated average burden hours per response 38.0 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 29, 2007 1-900 Jackpot, Inc. (Exact name of registrant as specified in its charter) Nevada 000-32247 98-0219399 (State or other jurisdiction of incorporation) (Commission File Number) (IRSEmployer IdentificationNo.) 3838 Raymert Dr., Suite 3, Las Vegas, NV 89121 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (604) 575-0050 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instructions A.2. below:) []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Echange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 133-4(c) under the Exchange Act (17 CFR 240.13-e4(c)) SECTION 1-REGISTRANT’S BUSINESS AND OPERATIONS ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. Not applicable. ITEM 1.02TERMINATION OF A MATERIAL DEFINITIVE AGREEMENT. Not Applicable. ITEM 1.03BANKRUPTCY OR RECEIVERSHIP. Not Applicable. SECTION 2-FINANCIAL INFORMATION ITEM 2.01COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS. Not Applicable. ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION. Not Applicable. ITEM 2.03CREATION OF A DIRECT FINANCIAL OBLIGATION OR AN OBLIGATION UNDER AN OFF-BALANCE SHEET ARRANGEMENT OF A REGISTRANT. Not applicable. ITEM 2.04TRIGGERING EVENTS THAT ACCELERATE OR INCREASE A DIRECT FINANCIAL OBLIGATION OR AN OBLIGATION UNDER AN OFF-BALANCE SHEET ARRANGEMENT. Not Applicable. ITEM 2.05COSTS ASSOCIATED WITH EXIT OR DISPOSAL ACTIVITIES. Not Applicable. ITEM 2.06MATERIAL IMPAIRMENTS. Not Applicable. SECTION 3-SECURITIES AND TRADING MARKETS ITEM 3.01NOTICE OF DELISTING OR FAILURE TO SATISFY A CONTINUED LISTING RULE OR STANDARD; TRANSFER OF LISTING. Not Applicable. ITEM 3.02UNREGISTERED SALES OF EQUITY SECURITIES. Not Applicable. ITEM 3.03MATERIAL MODIFICATION TO RIGHTS OF SECURITY HOLDERS. Not Applicable SECTION 4-MATTERS RELATED TO ACCOUNTANTS AND FINANCIAL STATEMENTS ITEM 4.01CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT. Not Applicable. ITEM 4.02NON-RELIANCE ON PREVIOUSLY ISSUED FINANCIAL STATEMENTS OR A RELATED AUDIT REPORT OR COMPLETED INTERIM REVIEW. Not Applicable. SECTION 5-CORPORATE GOVERNANCE AND MANAGEMENT ITEM 5.01CHANGES IN CONTROL OF REGISTRANT. Not Applicable. ITEM 5.02DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS. As of August 29, 2007, Joseph Batty tendered his resignation as our director, CFO, vice-president, secretary and treasurer.Mr. Batty tendered his resignation verbally on that date and his resignation was accepted.Mr. Batty tendered his resignation to pursue other opportunities and did not resign due to any disagreement with the Company.Mr. Batty has reviewed this Report before it was filed with the US Securities and Exchange Commission and has verbally disclosed to the Company that he does not disagree with the disclosure contained herein. Mr. Brian Fisher, our president, CEO and director, assumed the offices vacated by Mr. Batty as of the date of Mr. Batty’s resignation.Mr. Fisher’s background, experience and related party transactions are more particularly described in our Form 10KSB for the fiscal year ending August 31, 2006 which was filed with the US Securities and Exchange Commission on December 14, 2006. ITEM 5.03AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR. Not Applicable. ITEM 5.04TEMPORARY SUSPENSION OF TRADING UNDER REGISTRANT’S EMPLOYEE BENEFIT PLANS. Not Applicable. ITEM 5.05AMENDMENTS TO THE REGISTRANT’S CODE OF ETHICS, OR WAIVER OF A PROVISION OF THE CODE OF ETHICS. Not Applicable. ITEM 5.06CHANGE IN SHELL COMPANY STATUS. Not Applicable. SECTION 6-ASSET BACKED SECURITIES ITEM 6.01ABS INFORMATIONAL AND COMPUTATIONAL MATERIAL. Not Applicable. ITEM 6.02CHANGE OF SERVICER OR TRUSTEE. Not Applicable. ITEM 6.03CHANGE IN CREDIT ENHANCEMENT OR OTHER EXTERNAL SUPPORT. Not Applicable. ITEM 6.04FAILURE TO MAKE A REQUIRED DISTRIBUTION. Not Applicable. ITEM 6.05SECURITIES ACT UPDATING DISCLOSURE. Not Applicable. SECTION 7-REGULATION FD ITEM 7.01REGULATION FD DISCLOSURE. Not Applicable. SECTION 8-OTHER EVENTS ITEM 8.01OTHER EVENTS. On July 6, 2007, we reported on a Form 8-K filed with the US Securities Exchange Commission that we effected a 10-for-one forward split as of June 30, 2006.Our transfer agent inadvertently issued to our shareholders 10 new shares for each share held rather than 9 new shares for each share held.Rather than recalling one of said newly issued shares from our shareholders, we ratified the issuance of the additional share, which effectively gave rise to an 11 for one forward split of our shares. SECTION 9-FINANCIAL STATEMENTS AND EXHIBITS a) FINANCIAL STATEMENTS OF BUSINESSES ACQUIRED. b) PRO FORMA FINANCIAL INFORMATION c) SHELL COMPANY TRANSACTION d) EXHIBITS SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1-900 JACKPOT, INC. (Registrant) Date: January 10, 2008 /s/Brian Fisher, President Brian Fisher, President
